Citation Nr: 1510369	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-07 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a mental condition.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia. 


REPRESENTATION

Appellant represented by:	Kenneth S. Beskin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's claim due to failure to submit new and material evidence.  

The Veteran's claim for entitlement to service connection for a mental condition was originally denied in a February 2003 rating decision.  As the Veteran did not appeal that decision, it became final.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a December 2013 videoconference hearing.  A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS system to ensure review of the totality of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The February 2003 rating decision denying entitlement to service connection for a mental condition is final.

2.  Evidence received after the February 2003 final decision, with respect to entitlement to service connection for a mental condition, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for a mental condition.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The February 2003 rating decision denied entitlement to service connection for a mental condition in part because there was no evidence of a currently diagnosed mental condition.  

This decision was not appealed by the Veteran and as a result became final.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of a current psychiatric condition.

VA treatment records since the February 2003 rating decision suggest that the Veteran has a currently diagnosed psychiatric condition, to include schizophrenia.  This evidence suggests that the Veteran has a current psychiatric disability.  As a result, it qualifies as new and material evidence sufficient to reopen the claim.

The Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for a mental condition on appeal.  The Board has recharacterized the issued as entitlement to service connection for an acquired psychiatric condition, to include schizophrenia.


ORDER

The previously denied claim of entitlement to service connection for a mental condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

With respect to the Veteran's service connection claims for an acquired psychiatric condition, the Board finds that a VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  The Veteran has not been afforded a VA examination to determine the etiology of any currently diagnosed psychiatric disability, and as a result Remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit any further evidence that he may have pertinent to the claim on appeal.  

2.  Schedule the Veteran for a VA psychiatric examination with an examiner of appropriate knowledge and expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

In the opinion offered by the examiner, the examiner should discuss any relevant medical or lay evidence.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran.

a)  If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the criteria for a psychiatric disorder, specifically schizophrenia.  The examiner should reconcile his findings with any conflicting medical evidence of record.

b)  If the Veteran is diagnosed with a psychiatric disorder, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


